The case discloses that the plaintiffs refused to make the loan to the husband, but did make it to the wife alone a note signed by her to which the husband was not a party, and that the hiring of the money by the defendant from the plaintiffs was the independent contract of the wife as principal and not as the surety or guarantor of the husband. The fact that she hired the money with the intention of letting her husband have it to assist him in his business, and did so let him have it, did not impair or suspend her legal capacity to make the contract, or make it an undertaking for him or in his behalf within the meaning of the statute. Parsons v. McLane, 64 N.H. 478; Jones v. Holt, 64 N.H. 546; Wells v. Foster,64 N.H. 585.
Exception overruled.
PARSONS, J., did not sit: the others concurred.